3 N.Y.3d 765 (2004)
In the Matter of BRYAN WOODALL, Appellant,
v.
GLENN S. GOORD, as Commissioner of Correctional Services, Respondents.
Court of Appeals of the State of New York.
Submitted November 15, 2004.
Decided December 2, 2004.
Appeal, insofar as taken from that portion of the Appellate Division order that affirmed Supreme Court's denial of appellant's *766 motion for reconsideration, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such portion of the order appealed from does not finally determine the proceeding within the meaning of the Constitution; appeal, insofar as taken from that portion of the Appellate Division order that affirmed Supreme Court's judgment dismissing the petition, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no appeal lies as of right from the unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question.